DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Claims 1-20 are amended.
Response to Arguments
Applicant’s arguments, see page 10, filed 02/14/2022, with respect to the specification objections have been fully considered and are persuasive.  The specification objections has been withdrawn per applicant’s amendments to the title and abstract.
Applicant’s arguments, see page 10, filed 02/14/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn per applicant’s amendments to the claims.
Applicant’s arguments, see pages 10-13, filed 02/14/2022, with respect to the claim rejections have been fully considered and are persuasive.  The respective 102 and 103 rejections has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weisser et al US9267859 (hereinafter “Weisser”) discloses a measuring apparatus for measuring a measurement variable of a fluid, particularly a sensor, such as a pressure sensor or a displacement sensor. The measuring apparatus comprises a housing, a diaphragm arranged in 
However, Weisser fails to disclose a housing including an upper housing comprising a base and a cylindrical end, and a lower housing part, the upper housing part and the lower housing configured with a chamber formed there between; an operating coil spring including a top and a bottom end the top supported against the cylindrical end of the upper housing part and the bottom end supported against the magnetic core.
Illinois Tool Works KR20180079196 (hereinafter “Illinois”) discloses a pressure sensor including: a case including an upper case and a lower case and forming a single chamber between the upper case and the lower case by the upper case and lower case installation; a diaphragm installed between the upper case and the lower case and dividing the chamber into upper and lower chambers; and a core moved by a movement of the diaphragm. The diaphragm includes a support and a skin surrounding the support. The skin extends from an edge of the support. The core is supported by the support. The pressure sensor according to the present invention is small in volume and can be easily attached and detached.
However, Illinois fails to disclose a housing including an upper housing comprising a base and a cylindrical end, and a lower housing part, the upper housing part and the lower housing configured with a chamber formed there between; an operating coil spring including a top and a bottom end the top supported against the cylindrical end of the upper housing part and the bottom end supported against the magnetic core.
Prior arts such as Weisser and Illinois made available do not teach, or fairly suggest, a housing including an upper housing comprising a base and a cylindrical end, and a lower housing part, the upper housing part and the lower housing configured with a chamber formed there between; an operating coil spring including a top and a bottom end the top supported against the cylindrical end of the upper housing part and the bottom end supported against the magnetic core.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855